Citation Nr: 1809465	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Robert Legg, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1998 to January 2001 and from February 2004 to November 2004, to include combat service in Iraq during Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

GERD has its onset during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for GERD have been met.  38 U.S.C. §§ 1110, 1154(a), (b), 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for GERD, which he contends had onset in service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While serving in combat in Iraq, the Veteran began experiencing intermittent abdominal pain, difficulty digesting food, and constipation.  38 U.S.C. § 1154(b).  Service treatment records show that he reported such symptoms after returning from Iraq.  See VA treatment record (October 21, 2004).  After service, he continued to report such symptoms, which were ultimately diagnosed as GERD via esophagastroduodenoscopy in May 2007.  See General VA examination (November 2005); VA treatment record (April 9, 2007); Claim (September 30, 2011); Substantive Appeal (May 22, 2014).  The Board finds that the Veteran is both competent to report observing symptoms of GERD, such as difficulty digesting food and abdominal pain, during and since serving in combat in Iraq and that his account of having GERD since that time is credible, particularly in light of the fact that most of his statements made to clinicians for the purpose of treatment prior to his claim for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his GERD became manifest during his combat service.  See Reeves.  In light of credible history of GERD symptoms in and since service, and the diagnosis of GERD, the Board finds that service connection for GERD is warranted because the disability had its onset in service.


ORDER

Service connection for GERD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


